Citation Nr: 0430430	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by high cholesterol, including as secondary to 
service-connected disability or disabilities.

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected disability or 
disabilities.

3.  Entitlement to service connection for a sinus disorder 
(other than deviated nasal septum), including as secondary to 
service-connected disability or disabilities.

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for a stomach disorder, 
to include gastroesophageal reflux disease (GERD), including 
as secondary to service-connected disability or disabilities.  

6.  Entitlement to service connection for residuals of a cold 
injury, including pain, cold sensation, peripheral 
neuropathy, and circulatory problems, including as secondary 
to service-connected disability or disabilities.

7.  Entitlement to service connection for a heart disorder, 
including hypertension, including as secondary to service-
connected disability or disabilities.

8.  Entitlement to service connection for a vision disorder.  

9.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

10.  Entitlement to an initial compensable rating for 
deviated nasal septum.

11.  Whether a June 1987 rating decision wherein the RO 
denied entitlement to service connection for a heart disorder 
should be reversed or amended on the basis of clear and 
unmistakable error (CUE). 

12.  Entitlement to an effective date, prior to March 1, 2002 
for the grant of service connection for PTSD.

13.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1948 to 
August 1949, September 1950 to October 1951, and March to 
September 1991.  The veteran was also a member of the Army 
Reserve/National Guard with a long period of service.  He had 
a period of active duty for training (ACDUTRA) in July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

By rating decision dated in June 1999, the RO denied service 
connection for, inter alia, depression, high cholesterol, a 
stomach disorder, headaches, a sinus disorder, residuals of a 
cold injury and for a heart disorder.  

By rating decision dated in March 2002, the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating, effective from March 1, 2002, the date of 
receipt of the claim to reopen.  

By rating decision dated in April 2002, the RO granted 
service connection for deviated nasal septum and assigned an 
initial noncompensable rating effective from November 23, 
1998.  The RO also denied service connection for GERD.

By rating decision dated October 2002, the RO denied service 
connection for a vision disorder, and for a TDIU.  

The Board remanded the case to the RO in June 2001 and June 
2003 for further development and adjudicative action.  

In the June 2003 remand, the Board noted that the issue of 
whether new and material evidence has been presented to 
reopen a claim for service connection for a vision disorder 
was not in appellate status before the Board.  

The issues of entitlement to service connection for 
headaches, including as secondary to service-connected 
disability or disabilities; a sinus disorder (other than 
deviated nasal septum), including as secondary to service-
connected disability or disabilities; depression; a stomach 
disorder, to include GERD, including as secondary to service-
connected disability or disabilities; claimed residuals of a 
cold injury, including pain, cold sensation, peripheral 
neuropathy, and circulatory problems, including as secondary 
to service-connected disability or disabilities; a vision 
disorder; as well as the issues of entitlement to an initial 
rating in excess of 30 percent for PTSD; an initial 
compensable rating for deviated nasal septum; and a TDIU are 
being remanded to the VBA AMC and are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and scheduled VA medical 
examinations in order to assist in substantiating the claims 
for VA compensation benefits.

2.  Elevated cholesterol readings are diagnostic test 
findings, and are not a disability for purposes of VA 
disability compensation benefits.

3.  The veteran did clearly and unmistakably have a heart 
disorder prior to his entry into a period of ACDUTRA in July 
1985.  

4.  The preexisting heart disorder is shown to have undergone 
an increase in severity during the veteran's period of active 
military service; and the demonstrated increase in severity 
during the veteran's wartime service is not shown by obvious 
or manifest evidence to have been due to the natural progress 
of the disease.  




5.  A June 1987 rating decision wherein the RO denied service 
connection for post-operative residuals of coronary artery 
bypass due to atherosclerotic heart disease does not contain 
an error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

6.  Service connection for PTSD was denied in a July 2001 
Board decision; and the veteran filed an application to 
reopen his claim for service connection for PTSD on March 1, 
2002.  

7.  In a March 2002 rating decision, the RO granted service 
connection for PTSD, effective from March 1, 2002, the date 
on which the RO received the veteran's claim to reopen the 
claim of service connection for PTSD.  

8.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for PTSD submitted to VA between the time the 
veteran's claim was previously and finally denied by the 
Board in June 2001, and the date of his claim to reopen on 
March 1, 2002.


CONCLUSIONS OF LAW

1.  High cholesterol is not an injury, disease, or disability 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 
(2003); See Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Coronary artery disease, which clearly and unmistakably 
existed prior to the veteran's period of ACDUTRA, was 
aggravated by .  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § § 3.303, 3.304, 3.306 (2003).

3.  The June 1987 decision wherein the RO denied service 
connection for post-operative residuals of coronary artery 
bypass due to atherosclerotic heart disease did not 
constitute CUE.  38 U.S.C.A. § 5109A(a) (West 2002); 38 
C.F.R. § 3.105(a) (2003); 38 U.S.C.A. §§ 101(22), (24), 1110, 
1131, 1111, 1153 (1986); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 
3.306 (1986).

4.  The claim of entitlement to an effective date, prior to 
March 1, 2002, for a grant of entitlement to service 
connection for PTSD is denied as a matter of law.  38 
U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.155(c), 3.157, 
3.400(q)(1)(ii) and (r) (2003); See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - Duties to Notify and Assist

The veteran filed his initial claim on appeal in November 
1998.  In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (CAVC) has held expressly that 
the revised notice provisions enacted by section 3 of the 
VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II)(replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  

The veteran is required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159 (2003).  

In this case, the Board remanded the case to the RO in June 
2001 for, inter alia, compliance with the VCAA's duty to 
assist provisions.

In letters dated in January 2002, June 2002, December 2002, 
and June 2003, the RO notified the veteran of VA's duty to 
assist him in obtaining evidence to substantiate his claims 
on appeal.  The RO indicated what information or evidence was 
needed from him, what he could do to help with his claims, 
where and when to send the evidence, and what VA would do to 
assist him in obtaining evidence.  

Specifically, the veteran was asked to tell the RO about any 
additional information or evidence, VA or non VA that he 
wanted the RO to obtain.  In addition, he was requested to 
complete and return release authorization forms so that VA 
could request any identified medical records from his private 
physicians.  He was also notified that he should identify all 
VA facilities wherein he received treatment, including dates 
of treatment in order for the RO to obtain any such records.  

To substantiate his service connection claims, the veteran 
was notified that the evidence must show that an injury was 
incurred in military service or a disease began in or was 
made worse during military service, or that an event in 
service caused injury or disease.  

The RO notified him in the June 1999, June 2000, April 2002 
and October 2002 rating decisions, numerous Statements of the 
Case and Supplemental Statements of the Case what evidence 
was necessary to substantiate his claims for service 
connection and for CUE.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the CAVC in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO scheduled him for 
multiple VA examinations for which he failed to report, 
apparently at the urging of his counsel.  

Though requested to do so, the veteran has not supplied, 
identified or authorized release of any potentially relevant 
medical records or other evidence, other than the private 
treatment records and medical opinions that have been 
repeatedly submitted.  His representative has provided 
written arguments in conjunction with his claim.  

It is also noted that a recent case of the CAVC held that 
compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini II, 
supra.  However, in the present case, the appellant's claims 
were denied prior to the enactment of the VCAA.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  

In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the initial notice provided to the veteran in January 
2002 was not given prior to the first AOJ adjudication of the 
initial claim, the notice was provided by the AOJ prior to 
the transfer and certification of his case to the Board, and 
the content of the notice fully complied with the 
requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claims.  

In the January 2002, June 2002 and June 2003 letters, the RO 
asked the veteran to identify any additional information or 
evidence that he thought would support his claim, to identify 
evidence he wanted VA to try to get and asked him to send VA 
the information describing additional evidence or the 
evidence itself.  This language adequately asked the veteran 
to provide any evidence in his possession that pertains to 
the claim, as directed in Pelegrini II.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Moreover, the veteran, in a July 2003 and August 2003 
statements, indicated that he had no further medical evidence 
to submit regarding the issues on appeal and requested that 
his case be returned to the Board.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in the 
appeal as to the issues decided herein, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim as to 
the issues decided herein.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data have been 
obtained for determining the merits of the veteran's claim as 
to the issues decided herein, and that no further assistance 
that might substantiate the claim as to these issues is 
required.  Moreover, with respect to the issue of whether a 
June 1987 rating decision wherein the RO denied service 
connection for a heart disorder should be reversed or amended 
on the basis of CUE, no notification or development actions 
under the VCAA are required.  

It is well established by regulation and legal precedent 
that, with exceptions not applicable in the present matter, a 
CUE review must be based only upon the evidence of record at 
the time the earlier decision was entered.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); see also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (generally upholding Board CUE regulations to this 
effect).  

Furthermore, in Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc), the CAVC held that the duties to notify and 
to assist under the VCAA were not applicable to CUE motions 
filed with respect to prior Board decisions.  In Parker v. 
Principi, 15 Vet. App. 407 (2002), the Court appeared to 
expand the holding in Livesay to include claims of CUE in 
prior final RO rating decisions.  The Board finds that, given 
the nature of the determination presented and the Court's 
precedential decisions, the provisions of the VCAA are 
inapplicable in the CUE issue decided herein.

Criteria
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including cardio-
vascular disease, which includes hypertension, may be 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  The 
nexus requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, the law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002).  

If a disability is shown to have preexisted service, a 
determination must then be made as to whether the veteran's 
preexisting disability underwent an increase in severity 
during service.  A pre-existing injury or disease will be 
presumed to have been aggravated by wartime service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase was due to the natural progress of the condition.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

A "veteran" is an individual who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  Active military, 
naval, or air service includes "active duty" and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

The term "active duty" means, in pertinent part, full-time 
duty in the Armed Forces, other than active duty for 
training.  See 38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(c).  
The term "active duty for training" means full-time duty in 
the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6 (2003).  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2003).

High Cholesterol

The veteran's claim for service connection for a disability 
manifested by high cholesterol is an original claim.  As he 
failed to report for a scheduled VA examination in July 2002, 
in accordance with 38 C.F.R. § 3.655 (2003), the Board will 
rate the claim on the basis of the evidence of record. 

The record reflects no medical evidence demonstrating a 
current disability.  A private discharge summary of 
hospitalization dictated in August 1985 reflects that the 
veteran's cholesterol was measured as 298.  Subsequent 
readings have on occasion indicated elevated cholesterol 
readings.  He was placed on a low cholesterol diet and 
medication.  The Board acknowledges findings in the VA 
outpatient treatment reports and other records showing 
elevated cholesterol readings; however such readings are 
actually laboratory results and are not, in and of 
themselves, disabilities.  See 61 Fed. Reg. 20445 (May 7, 
1996).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


High cholesterol itself is not a disease, injury, or 
disability, even though it may be considered a risk factor in 
the development of certain diseases.  Any disability of which 
high cholesterol is a part would be a cardiovascular 
disability (which is granted below).  See 38 C.F.R. § 4.14 
(the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided).  

Inasmuch as the veteran has no current diagnosis of a chronic 
disability manifested by high cholesterol (other than a 
cardiovascular disease addressed as a separate issue), there 
is no legal basis to grant this claim.  As the law, rather 
than the evidence, is dispositive in this case, the claim is 
denied.  See Sabonis, 6 Vet. App. at 430.  

Accordingly, the veteran's claim of entitlement to service 
connection for a chronic disability manifested by high 
cholesterol must be denied a matter of law.  38 U.S.C.A. §§ 
101(16), 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2003). 


Heart Disorder

A review of the medical evidence of record establishes that 
the veteran did not have a heart disorder or abnormality upon 
his entrance into service.  His examinations dated in August 
1948, August 1949 and August 1950 were negative for any 
complaints, findings or diagnosis of a heart disorder.  In 
August 1948, the veteran's cardiovascular system was normal.  
Additionally, a chest x-ray in August 1950 was also negative.  

Since the veteran did not have functional impairment or any 
disability of the heart upon entry into service, there is no 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  

The Board notes that the veteran's periods of active service 
were interrupted by periods of service in the National Guard 
and a period of ACDUTRA.  Specifically, the veteran had 
active service from August 1948 to August 1949, September 
1950 to October 1951 and from March 1991 to September 1991.  
He was also a member of the Army Reserve/National Guard with 
a long period of service.  He also had a period of ACDUTRA in 
July 1985.  Service medical records reflect that in July 
1985, the veteran began complaining of chest pain, shortness 
of breath and epigastric discomfort.  In August 1985, he 
veteran was diagnosed with unstable angina, and subsequently 
underwent bypass surgery.  

In a statement dated April 1986, the veteran's private doctor 
opined that stress due to performing the duties during a 
period of ACDUTRA in July 1985 was related to his heart 
disease.  The doctor noted that the veteran's symptoms began 
during his ACDUTRA.  Despite the veteran's attorney's 
objections, the RO obtained a VA medical opinion regarding 
the likely etiology and onset of the veteran's coronary 
artery disease in April 2004.  

The VA examiner noted that he had reviewed the veteran's 
claims file including VA and private treatment records and 
medical opinions.  The examiner noted that the veteran 
appeared to have upper torso discomfort in July 1985.  He was 
seen by a private physician and an EKG was performed, and he 
was initially diagnosed with a stomach problem and was given 
Tagamet.  His symptoms recurred a short time later, he 
returned to that physician and then was sent for a treadmill 
test which was positive, and shortly thereafter, underwent 
bypass surgery for a 99 percent stenosis of the left coronary 
artery.  

The examiner therefore concluded that the veteran apparently 
had previously existing coronary artery disease, as a 99 
percent stenosis of the left coronary artery would not appear 
in a short amount of time.  The examiner opined that the 
coronary artery disease could have been present for at least 
some years prior to the finding in 1985.  The examiner also 
opined that doing strenuous labor and work could easily bring 
out the symptomatology of coronary artery disease that was 
obviously pre-existing in the veteran.

The examiner also noted that the veteran was a prior smoker 
who quit around the 1980 time frame.  His medical records 
also indicated a strong family history of coronary artery 
disease.  The examiner therefore noted that the veteran had 
multiple risk factors.  

The examiner opined that the veteran's heart disease was not 
aggravated by strenuous activity, but rather, was brought 
about and found by strenuous activity.  Physical activity 
would have easily brought about the onset of his symptoms 
from his pre-existing cardiac disease which was later found 
to be a 99 percent stenosis of the left coronary artery.  In 
other words, the examiner found a difference between 
strenuous physical activity causing aggravation of a pre-
existing disorder and strenuous physical activity "bringing 
the disease to light."  

The examiner noted that physical exertion, including heavy 
lifting of objects, could easily bring about symptoms of 
coronary artery disease in the form of chest pain.  The 
examiner concluded that that the veteran's coronary artery 
disease was brought to light by extensive physical activity 
during the mid 1985 time frame, initially found as a 
digestive problem, and shortly thereafter due to a 
continuation of symptoms was found to be actual coronary 
artery disease.  Therefore, the examiner opined that 
strenuous physical activity brought on the onset of his 
physical symptoms that exhibited his coronary artery disease.  

Based on its review of the entire record, and specifically 
the most recent, April 2004 VA opinion, the Board finds that 
the evidence shows that the preexisting coronary artery 
disease likely underwent an increase in severity during 
service.  The Board also finds, given the recently obtained 
medical opinion, that the medical facts in this case cannot 
serve to establish that the demonstrated increase was clearly 
and unmistakably due to the natural progression of the 
coronary artery disease.  

Accordingly, and resolving all doubt in the veteran's favor, 
the Board finds that it is at least as likely as not that the 
veteran's coronary artery disease underwent an increase in 
severity beyond the natural progression during a period of 
ACDUTRA and/or during a period of active duty.  As such, the 
veteran's coronary artery disease cannot satisfactorily be 
dissociated from his active service


CUE

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A(a) 
(West 2002); 38 C.F.R. § 3.105(a) (2003).

The CAVC has held that CUE is a very specific and rare kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The CAVC has established a three-part test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); See 
Porter v. Brown, 5 Vet. App. 233 (1993).  


As for VA medical records in particular, the constructive-
notice-of-records rule established in Bell v. Derwinski, 2 
Vet. App. 611 (1992), is inapplicable to a claim of CUE in RO 
decisions rendered prior to Bell because Russell requires 
only that the "law that existed at the time" of the prior 
final adjudication be considered.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, 
nonspecific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue. Id. at 45.  In other words, if the error alleged 
is not the type of error that, if true, would be CUE on its 
face; or if the claimant is only asserting disagreement with 
how the RO evaluated the facts before it; or if the claimant 
has only alleged a failure on the part of VA to fulfill its 
duty to assist; or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a manifestly different result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  See Luallen v. Brown, 8 Vet. App. 92 (1995); 
see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The essential facts in this case that were of record at the 
time of the June 1987 RO rating decision are not in dispute 
include that, in February 1985, the veteran was ordered to 
"active duty for training" for the period from July 6 
through July 20, 1985.  On July 12, 1985, he was seen and 
admitted to a hospital for complaints of epigastric pains 
that occurred at various times during the day, often with 
increased activity, and pain in the lower middle chest that 
radiated into the left shoulder and arm.  The resulting 
diagnosis was irritable bowel syndrome. 

A DA Form 2173, Statement of Examination and Duty Status, 
dated July 12, 1985, reflects that the veteran's complaints 
of stomach pains or indigestion (line 10) diagnosed as 
irritable bowel syndrome with no cardiac problem (line 15) 
"was incurred in the line of duty" (line 11), that he was 
on "active duty for training" (line 22), the "accident" 
consisted of abdominal pains starting on July 11, 1985 (line 
30), and the epigastric "injury is considered to have been 
incurred in line of duty" (line 32).  Subsequent to the July 
1985 active duty for service training period, in August 1985, 
the veteran underwent cardiac catheterization that revealed 
99 percent narrowing of the left anterior descending artery 
and first diagonal branches.  He then underwent bypass heart 
surgery for an arterial blockage.  

Multiple lay statements, including from the veteran, dated in 
October 1985 reflect observation or knowledge of the fact 
that he experienced "stomach problems" and chest pains 
beginning July 8, 1985 during ACDUTRA; he was under a great 
deal of stress in July 1985; the pain recurred with activity 
such as lifting or walking; the veteran reported for medical 
treatment on July 11, 1985; he subsequently felt recurring 
chest pains; and he underwent a bypass graft operation in 
August 1985.  

On December 18, 1985, the National Guard Bureau completed a 
Form DD Form 261, Report of Investigation Line of Duty 
Misconduct Status, that reflects that the veteran had a short 
tour of ACDUTRA; the symptoms appeared following physical 
exertion; the medical diagnosis was "severe narrowing of the 
left coronary artery"; after service, in August 1985, his 
private physician diagnosed arterial blockage, for which he 
underwent bypass surgery in August 1985; and the disorder was 
"not in line of duty." 

A July 1986 Army Medical Center examination reflects final 
diagnoses of atherosclerotic heart disease, status post 
coronary artery bypass grafting to the left anterior 
descending artery and first diagonal branches, and 
hypercholesterolemia.  

The veteran appealed the December 18, 1985 National Guard 
Bureau findings.  On April 10, 1987, the Commander of the 
Army National Guard Personnel Center found that, based on a 
review of his appeal and report of investigation by the 
Army's Office of Surgeon General, his medical condition 
existed prior to service, but the duties associated with his 
job aggravated the preexisting condition; the new finding was 
indicated to be "IN LINE OF DUTY (EPTS-Service 
aggravation)"; and that all records would be corrected to 
reflect this change.   

In regard to the veteran's CUE claim, his pertinent service 
pertains to his ACDUTRA with the National Guard for the 
period in July 1985.  He has not alleged CUE with regard to 
the RO's findings regarding his periods of active duty 
service from 1948 to 1949, 1950 to 1951, and from March to 
September 1991.  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1 (2003).  

Active military, naval, or air service includes "active 
duty" and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  

The term "active duty" means, in pertinent part, full-time 
duty in the Armed Forces, other than active duty for 
training.  See 38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 
3.6(c) (2003).  

The term "active duty for training" means full-time duty in 
the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6 (2003).  

In a June 1987 rating decision, the RO made the finding of 
fact that the "veteran's service medical records fail to 
indicate that this veteran incurred or aggravated a heart 
condition while on active duty nor does there seem to be any 
indication that this veteran had a heart condition to a 
compensable degree within one year from the date of his 
discharge from active duty."  

The RO also entered the finding of fact that, during ACDUTRA 
in the National Guard, the veteran felt ill, and shortly 
after this period of training underwent examination and 
subsequent "coronary artery bypass necessitated by 
atherosclerotic heart disease."  The RO's June 1987 decision 
was as follows: "Evidence of record fails to indicate that 
the veteran's claimed heart condition was incurred in or 
aggravated by active duty"; "It does not appear that the 
veteran sustained an injury during his active duty training 
with the National Guard for which service connection could be 
granted." 

Through his attorney, the veteran contends that the June 1987 
denial of service connection for post-operative residuals of 
coronary artery bypass due to atherosclerotic heart disease 
constituted CUE in the following ways: 1) legal error - 
required that an "injury" exist for which compensation 
could be paid, and failed to apply a definition of "active 
duty for training" service to permit service connection for 
"aggravation" of the veteran's preexisting atherosclerotic 
"disease" (this proposition is indicated to be found at 
38 C.F.R. §§ 3.4(b), 3.6(a)); 2) factual error - relied only 
on the service medical records and a VA Form 21-526, so that 
the decision's failure to cite evidence of eight sworn 
affidavits of record at the time of the June 1987 decision 
indicated that the RO failed to consider this evidence; 3) 
legal error - failed to assign any probative value to the 
National Guard Bureau's investigative report and the Army 
Surgeon General's medical opinion; and 4) legal error - 
failed to treat as "binding on" VA the National Guard 
Bureau's investigative report's adoption of a Surgeon 
General's opinion of aggravation in service, contended to be 
"a service department finding that injury, disease or death 
occurred in line of duty," so that VA erred by entering a 
different finding regarding service incurrence or aggravation 
(this proposition is indicated to be found at 38 C.F.R. 
§§ 3.1(m), 3.6(m)).  The Board will address each contention 
in turn. 

With regard to the contention that the June 1987 rating 
decision was legally erroneous in requiring that an 
"injury" have occurred during "active duty for training" 
service, the Board notes that the June 1987 rating decision 
made two findings of fact and conclusions of law.  The first 
finding and conclusion - that the veteran had not incurred or 
aggravated a heart condition while on active duty nor 
manifested a disability to a compensable degree within one 
year after service - pertained to the veteran's active duty 
periods from 1948 to 1949, 1950 to 1951, and March to 
September 1991.  As the veteran has not specifically alleged 
CUE for any of these periods of active duty service, the 
allegations of CUE pertain only to the July 1985 period of 
ACDUTRA. 

The veteran alleges CUE in the RO's June 1987 decision with 
regard to the finding and conclusion that pertain to his July 
1985 ACDUTRA with the National Guard.  The finding of fact 
included that during ACDUTA in July 1985 the veteran's 
"coronary artery bypass [was] necessitated by 
atherosclerotic heart disease."  The pertinent conclusion of 
law was that the veteran had not "sustained an injury during 
his active duty training with the National Guard." 

The Board finds that the RO's finding of fact that the 
veteran's atherosclerotic heart disease necessitated coronary 
artery bypass, and the conclusion that the veteran had not 
sustained an "injury" related to his heart disease, were 
adequately supported by the evidence then of record and were 
not undebatably erroneous.  The RO correctly applied 
statutory and regulatory provisions in its June 1987 
determination that the veteran did not "sustain" a 
"disease" or "injury" during his ACDUTRA with the National 
Guard.  

In contending CUE in failing to grant service connection for 
"aggravation" of the preexisting atherosclerotic 
"disease," the veteran's contentions of CUE fail to 
recognize the legal distinction between "active duty" and 
"active duty for training" regarding qualification for 
"active service."  In order for a period of ACDUTRA to 
qualify as "active military, naval, or air service," the 
individual must have become disabled "from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  
The RO's finding that the veteran's "coronary artery bypass 
[was] necessitated by atherosclerotic heart disease" is 
effectively a finding that atherosclerotic heart disease was 
not "incurred in" the line of duty.  The determination that 
the veteran had not "sustained an injury during his active 
duty training with the National Guard" is effectively a 
finding that the veteran did not sustain an "injury" to his 
preexisting atherosclerotic heart "disease."  At the time 
of the July 1987 rating decision, there was no evidence of 
"injury" during ACDUTRA in July 1985; therefore, there 
could be no aggravation of preexisting disability for that 
period of ACDUTRA, as there was nothing in service to 
causally effect an "aggravation." 

The evidence of record at the time of the June 1987 rating 
decision demonstrates that the veteran did not sustain an 
"injury" during ACDUTRA in July 1985.  While there was some 
evidence of record that included the word "aggravation" or 
reflects a medical opinion of "aggravation," in this case 
in June 1987 there was no evidence of "injury" in service.  
An "injury" denotes "harm resulting from some type of 
external trauma," and does not contemplate manifestations of 
slowly developing atherosclerotic conditions of nontraumatic 
origin.  

The evidence of record in June 1987 demonstrates that the 
veteran had a preexisting atherosclerotic heart "disease" 
that eventually lead to bypass surgery.  While he experienced 
some symptoms of that disease in (ACDUTRA) service in July 
1985 that he had not previously experienced, there is still 
no evidence of "injury" during this period of ACDUTRA.  The 
service medical record evidence for July 1985 reflects that 
the veteran was symptomatic in July 1985 upon performing his 
normal military duties, and are negative for any evidence of 
external trauma; thus, the symptoms noted in service were of 
a nontraumatic origin.  

The evidence does not demonstrate that the veteran even 
experienced a cardiac event during service, such as a 
myocardial infarction, that caused additional damage to his 
heart.  Even if he had experienced such a cardiac event, such 
event would have not constituted an "injury" during 
ACDUTRA, but would have been a manifestation of a preexisting 
cardiovascular "disease."  VAOPGCPREC 86-90 (see additional 
authorities and legislative history distinguishing between 
"disease" and "injury").  

In this case, the evidence of record as of June 1987 
demonstrates that the underlying cause of the veteran's 
symptoms and coronary artery bypass graft was his preexisting 
atherosclerotic heart disease.  Even the medical evidence of 
"aggravation" does not include evidence or mention of what 
"injury" occurred to the underlying and preexisting 
atherosclerotic heart disease.  

The veteran's attorney cited to 38 C.F.R. §§ 3.4(b) and 
3.6(a)) as support for the contention that service connection 
for "aggravation" of "disease" was contemplated for 
ACDUTRA.  38 C.F.R. §§ 3.4(b) and 3.6(a) contemplate service 
connection for "aggravation" of a preexisting condition 
while the veteran is in "active service" or the disease or 
injury was incurred "in line of duty."  As indicated, 
"active service" for an ACDUTRA period requires disability 
"from a disease or injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

It was the intention of Congress, in defining "active 
service" in 38 U.S.C. § 101(24), to exclude ACDUTRA during 
which a member was disabled due to nontraumatic incurrence or 
aggravation of a disease process.  The evidence in June 1987 
showed that the veteran's atherosclerotic heart disease 
clearly preexisted service, so was not "incurred" in 
service.  As indicated above, the evidence in June 1987 
further showed that the veteran did not sustain an "injury" 
to his preexisting atherosclerotic heart disease, but his 
symptomatology was of nontraumatic origin manifested during 
normal military duties.  As there was no "injury" during 
his ACDUTRA, the preexisting atherosclerotic heart disease 
could not have been "aggravated" by service, 
notwithstanding medical opinion evidence reciting the word 
"aggravated."  

With regard to the contention that the June 1987 rating 
decision was factually erroneous because it relied only on 
the service medical records and a VA Form 21-526, the RO was 
not required in its decision to recite every piece of 
evidence of record that it reviewed or considered.  The fact 
that the RO did not specifically mention an item of evidence 
does not clearly demonstrate that it did not in fact review 
such evidence.  The RO was not required to specifically 
reference or discuss the eight sworn lay affidavits of record 
at the time of the June 1987 decision.  

These lay affidavits describe the onset of the veteran's 
symptoms in service, among other things, and indicate that he 
was under stress, but do not demonstrate that he sustained an 
"injury" in service.  As the bases of the RO's June 1987 
decision were that the underlying atherosclerotic heart 
disorder was not caused (incurred) in service, and he had not 
sustained an "injury" in service (upon which a finding of 
aggravation could be made), the sworn lay affidavits, even if 
explicitly considered and weighed, would not have manifestly 
changed the outcome of the decision.  

Moreover, even if, arguendo, the RO were found to have failed 
erroneously to consider all the evidence of record at the 
time of the June 1987 rating decision, this finding would not 
unequivocally, hence, unmistakably, result in entitlement to 
service connection for a heart disorder.  This is because, 
even if the RO erred by not specifically citing and 
discussing the favorable medical evidence of "aggravation," 
the manifest result would not have been a grant of service 
connection; that is, the evidence shows that the veteran 
clearly had a preexisting cardiovascular "disease" and 
there is no evidence of "injury" during ACDUTRA upon which 
a determination of aggravation could be based.  

A letter and medical opinion from JC(initials), MD, although 
dated in April 1986, was not received at the RO until 
November 1987.  As this evidence was received at the RO 
subsequent to the RO's June 1987 rating decision, it may not 
be considered as evidence of record at the time of the June 
1987 RO decision in which CUE is alleged. 

With regard to the contention that the June 1987 rating 
decision was legally erroneous because it failed to assign 
any probative value to the National Guard Bureau's 
investigative report and the Army Surgeon General's medical 
opinion, the evidence reflects that there was of record at 
the time of the June 1987 decision both favorable and 
unfavorable medical evidence, and medical opinion evidence, 
on the question of "aggravation."  The record does not 
reflect that the RO failed to assign "any probative value" 
to the Army Surgeon General's medical opinion "aggravation" 
opinion.  

Instead, there was evidence of record upon which the RO could 
have relied in reaching a determination that that opinion was 
outweighed by other medical opinion evidence of record that 
did not show aggravation. 

While the veteran's attorney points out that an April 1987 
determination by the Commander of the Army National Guard 
Personnel Center was that the duties associated with his job 
aggravated the preexisting condition ("IN LINE OF DUTY 
(EPTS-Service aggravation))," there was also other evidence 
of record that weighed against such an opinion of 
aggravation.  

Such evidence includes initial in-service findings of 
irritable bowel syndrome and no cardiac disorder; in-service 
evidence that the only "accident" in July 1985 consisted of 
abdominal pains, and the only "injury" indicated was 
epigastric; evidence of 99 percent narrowing of the left 
anterior descending artery and first diagonal branches the 
month after a brief ACDUTRA period; and a December 1985 
determination by the National Guard Bureau that the veteran's 
"severe narrowing of the left coronary artery" was "not in 
line of duty."  

As there was evidence for and against the medical finding of 
"aggravation," reasonable minds could differ on the weight 
to assign such evidence.  As the record reflects evidence 
both for and against a finding of "aggravation," the error 
alleged - failure to accept the April 1987 findings of 
"aggravation" as determinative of the question of 
aggravation - is not "undebatable" and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made. A claim that the evidence 
was not properly weighed or evaluated cannot constitute CUE.  

Moreover, even assuming, arguendo, that the RO committed 
legal error in the June 1987 rating decision by failing to 
assign "any probative value" to the Army Surgeon General's 
medical opinion (or National Guard Bureau findings based 
thereon), the outcome would not have been manifestly 
different but for such alleged error.  As there is no 
evidence of "injury" in service upon which such an opinion 
of "aggravation" of the veteran's preexisting 
atherosclerotic heart "disease" could have been based, any 
medical opinion of "aggravation" was not determinative on 
the question of service connection in the June 1987 rating 
decision. 

With regard to the contention that the June 1987 rating 
decision was legally erroneous because it failed to treat as 
"binding on" VA the April 1987 National Guard Bureau 
investigative report's adoption of a Surgeon General's 
opinion of aggravation in service, one of the regulations the 
veteran's attorney cited in support of this concept, 38 
C.F.R. § 3.1(m), defines "in line of duty" to mean "an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service" (italics added).  

The definition of "active military, naval, or air service" 
in 38 C.F.R. § 3.1(m), however, as pertains to a period of 
ACDUTRA, requires that "the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  As discussed above, such "active service" 
as defined at 38 U.S.C. § 101(24) excludes ACDUTRA during 
which a member, such as the veteran in this case, was 
disabled due to nontraumatic incurrence or aggravation of a 
preexisting "disease process."  

Moreover, the regulation that treats service department 
findings that injury, disease or death occurred in the line 
of duty as "binding on" VA does not apply if the service 
department finding is "patently inconsistent with the 
requirements of laws administered by VA."  38 C.F.R. § 
3.1(m).  Such an interpretation of 38 C.F.R. § 3.1(m) as 
urged by the veteran's attorney would be patently 
inconsistent with the requirements of laws administered by 
VA.  

To make the service department's findings regarding 
"aggravation" binding on VA - without regard to the nature 
of the preexisting disability as being a "disease," the 
absence of external injury, and the absence of evidence of 
traumatic origin - would invalidate the statutory and 
regulatory definition of "active service" as applied to a 
period of "active duty for training."  Such an 
interpretation would redefine "active military, naval, or 
air service" so as to invalidate the legislative distinction 
between "active duty," which does not require injury or 
disease during service, and "active duty for training," 
which requires that the individual become "disabled . . . 
from a disease or injury incurred in line of duty" to 
qualify as "active service."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  

Such an interpretation would ignore the Congressional intent 
to exclude from the definition of "active service" as 
defined at 38 U.S.C. § 101(24) ACDUTRA during which a member 
was disabled due to nontraumatic incurrence or aggravation of 
a preexisting "disease process."  VAOPGCPREC 86-90.  

For the reasons stated, the Board finds that the June 1987 
rating decision wherein the RO denied service connection for 
post-operative residuals of coronary artery bypass due to 
atherosclerotic heart disease was adequately supported by the 
evidence then of record and was not undebatably erroneous, 
and that the RO correctly applied statutory and regulatory 
provisions in its June 1987 determination that the veteran 
did not sustain an "injury" during his ACDUTRA with the 
National Guard.  For these reasons, the Board finds that the 
June 1987 decision wherein the RO denied service connection 
for post-operative residuals of coronary artery bypass due to 
atherosclerotic heart disease did not constitute CUE.  38 
U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. § 3.105(a) (2002); 
38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 1111, 1153 (1986); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.306 (1986).


Effective Date for PTSD

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  

If received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155 (2003).

With regard to RO decisions , regulations provide that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2003).  
In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  A final decision cannot be reopened 
unless new and material evidence is presented.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

With regard to Board decisions, governing statutory and 
regulatory provisions stipulate that a decision of the Board 
is final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1100 (2003); see also 38 
U.S.C.A. § 7104(b) (West 2002).

The decision does not become final, however, unless the 
veteran is notified of the decision.  See Hauck v. Brown, 6 
Vet. App. 518 (1994), 38 C.F.R. § 3.103(a) (2003).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2003).



In general, except as otherwise provided, the effective date 
of an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

Applicable law and VA regulations specifically provide that 
the effective date for an award of service connection 
established on the basis of new and material evidence 
"received after final disallowance" or on the basis of a 
"reopened claim" under 38 C.F.R. § 3.156, as in this case, 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(2003).  See also 38 C.F.R. § 3.157 (2003)

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the CAVC stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted herein above, the assignment of the effective date 
for the grant of service connection for the veteran's PTSD 
hinges on two factors: the date of receipt of the (reopened) 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400 (2003).

In this case the Board initially denied the veteran's claim 
of service connection for PTSD in June 2001.  

On March 1, 2002, the RO received the claim to reopen the 
issue of service connection for PTSD.  In support of his 
claim to reopen, the veteran submitted a private examination 
report noting a diagnosis of PTSD.  Later that month, the RO 
issued a rating decision granting service connection for PTSD 
and assigned an initial rating of 30 percent, effective from 
March 1, 2002, the date on which the RO received the 
veteran's claim to reopen.  

In view of the foregoing, the Board must review the evidence 
to determine whether a request to reopen the previously 
denied claim of service connection for PTSD was filed after 
the June 2001 Board decision, and before the veteran's claim 
to reopen, March 1, 2002, which is the effective date of 
service connection.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992); see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, 
what claims have been filed].  After a careful review of the 
record, the Board concludes that no communication was 
received from the veteran between those dates which may be 
considered to be a claim of entitlement to service connection 
for PTSD.  The veteran and his attorney have  pointed to no 
such communication during that period.

As noted above, an earlier effective date pursuant to the 
provisions under 38 C.F.R. §§ 3.156 and 3.157 provides that 
the date of a VA hospitalization or examination may be 
accepted as an "informal claim," which under section 
3.155(c), may then be accepted as the claim to reopen 
provided that the formal claim is filed within a year after 
such date.  No such scenario occurred in this case.  
Furthermore, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for PTSD between the time his claim was previously 
denied by the Board in June 2001, and when the RO received 
the veteran's claim to reopen on March 1, 2002.

In short, after careful review of the record, the Board finds 
that the effective date of March 1, 2002, which was the date 
of the veteran's claim to reopen, was properly assigned.  



The prior claim had been finally denied by the Board in June 
2001, and there was no communication by or on behalf of the 
veteran which can be construed as a claim to reopen.  The 
matter of when entitlement arose, which under the law must be 
after the date of receipt of the claim, is moot in light of 
the assignment of the date of receipt, March 1, 2002, as the 
effective date.  

The veteran through counsel has not brought to the Board's 
attention any evidence or information which would alter this 
conclusion.  

In summary, for the reasons and bases expressed above, the 
Board concludes that there is no legal basis to award an 
effective date for the grant of service connection for PTSD, 
prior to March 1, 2002, the date of receipt of his reopened 
claim for this disability under 38 C.F.R. §§ 3.155(c) and 
3.156 (2003).  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[where the law and not the evidence is dispositive, the claim 
must be denied because of a lack of entitlement under the 
law].  The appeal is therefore denied.


ORDER

Entitlement to service connection for a disability manifested 
by high cholesterol, including as secondary to service-
connected disability or disabilities, is denied.

Entitlement to service connection for a coronary artery 
disease is granted. 

As the June 1987 rating decision wherein the RO denied 
entitlement to service connection for a heart disorder did 
not constitute CUE, the appeal is denied.

Entitlement to an effective date, prior to March 1, 2002, for 
the grant of service connection for PTSD, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran contends that service connection is warranted for 
headaches, including as secondary to service-connected 
disability or disabilities; a sinus disorder (other than 
deviated nasal septum), including as secondary to service-
connected disability or disabilities; depression; a stomach 
disorder, to include GERD, including as secondary to service-
connected disability or disabilities; claimed residuals of a 
cold injury, including pain, cold sensation, peripheral 
neuropathy, and circulatory problems, including as secondary 
to service-connected disability or disabilities; and a vision 
disorder.

In addition, the veteran contends that an initial rating in 
excess of 30 percent for PTSD is warranted and that an 
initial compensable rating for the deviated nasal septum is 
warranted.  

Finally, the veteran claims entitlement to a TDIU.  

In his July 1999 Notice of Disagreement (NOD), the veteran 
asserted that he was not provided examinations by VA for his 
claimed conditions, except for PTSD, and was not provided an 
explanation as to why.  

As noted herein above, the case was remanded to the RO for 
additional development of the record, to include additional 
VA examinations for the purposes of determining the current 
nature and likely etiology of the veteran's claimed 
disabilities.  

Thereafter, in March 2002, the RO notified the veteran that a 
general medical examination, cardiovascular examination and 
psychiatric examination had been scheduled for him for April 
2002.  

In a March 2002 letter to the RO, the veteran's private 
attorney asserted that the Notice of Examination(s) did not 
provide a reasons and bases for the scheduling of the 
examinations.  The attorney accused the RO of attempting to 
needlessly delay the veteran's claim.  The Board notes; 
however, that the last VA examination of record was from 
1999, and it therefore appears obvious as to the need for 
further examinations.  

Moreover, the attorney asserted that VA's repeated efforts to 
schedule a VA examination was without legal merit.  
Specifically, the attorney suggested that, "...the medical 
issues can only be adjudicated after VA finds that his active 
duty for training period meets the regulatory provisions of 
38 C.F.R. § 3.6(7)(c) and (3)."  

The attorney's argument, in this regard, is moot because the 
veteran has periods of active service (in addition to periods 
of ACDUTRA) which already meet the regulatory provisions with 
regard to duty status for purposes of eligibility for service 
connection.  

Nonetheless, the RO did not address the attorney's 
contentions, and the veteran thereafter failed to report to 
the examinations.



Despite the veteran's failure to report to scheduled 
examinations, presumably at the urging of his attorney, the 
RO afforded the veteran additional opportunities to appear 
for VA examinations in July 2002.  

Nonetheless, the veteran's attorney once again objected to 
the scheduling of such examinations.  The attorney argued 
that the RO refused to consider adequate private treatment 
records, examinations and opinions which caused undue delay, 
and also asserted that it was premature for the RO to request 
VA examinations.  

The veteran thereafter failed to report to VA general 
medical, otolaryngological, rectum/anus and psychiatric 
examinations.  

In April 2003, the RO asked the veteran, via written 
correspondence, if he did, or did not, intend to appear for 
any additional VA examinations scheduled in conjunction with 
his appeal.  In response, the veteran signed a statement 
indicating that he had no further evidence or argument to 
present, but did not circle his response as to whether he was 
willing, or not willing, to appear for additional VA 
examinations.  

In light of the veteran's failure to appear for schedule VA 
examinations, the RO denied his claims based on findings that 
the evidence of record did not show that he had current 
disabilities that were as likely as not incurred in, due to, 
or aggravated by service.  The case was returned to the 
Board.

In June 2003, the Board remanded the case to the RO for 
compliance with due process requirements set forth in 
recently decided CAVC cases.  

In statements received at the RO in July 2003 and August 
2003, the veteran indicated that he had no further medical 
evidence to submit regarding his appeal on remand from the 
Board.  He requested that a Supplemental Statement of the 
Case be issued and that his case be forwarded to the Board.  

In a September 2003 e-mail to the RO, the veteran's attorney 
referred to the April 2003 RO correspondence and indicated 
that the veteran did not circle either response to the 
question of whether or not he would appear for additional VA 
examinations because the attorney indicated that it was 
addressed previously in correspondence that was, and is 
currently before the Board.  The attorney also indicated that 
the veteran believed that to address the correspondence would 
adversely affect his claim.

Again in October 2003, the veteran indicated that he had no 
further information to submit and requested that his appeal 
be forwarded to the Board.  

While the veteran's attorney asserts that the RO needlessly 
delayed his claim by scheduling unnecessary VA examinations, 
the Board, in contrast, finds that additional VA examinations 
are necessary in order to substantiate the veteran's 
assertions of, at the very least, current disability, as 
explained herein below.  Ironically, the Board finds that the 
veteran's attorney, not the RO, has essentially needlessly 
delayed the veteran's claim by advising the veteran to fail 
to report to the previously scheduled examinations and 
demanding adequate reasons and basis for the need for such 
examinations, which should be clear.  

In other words, the Board finds that another remand is 
unfortunately necessary to explain the reasons for the need 
for additional VA examinations and to afford the veteran 
another opportunity to appear for such examinations.  

The veteran's attorney has repeatedly asserted that the 
veteran's appearance at VA examinations might be detrimental 
to his claims for benefits.  This is counter intuitive since 
in order for service connection to be granted, the evidence 
must show that the veteran has a current disability that is 
at least as likely as not due to injury or disease that was 
incurred in or aggravated by service.  In other words, the 
medical evidence of record must show current disability, and 
there must be a competent medical nexus, with adequate 
rationale, that links current disability to an event, injury 
or disease incurred in or aggravated by service.  

The RO and the Board have repeatedly emphasized the need for 
VA examinations in this case, yet the veteran's attorney has 
advised him not to appear.  In this regard, the veteran's 
attorney has indicated that the medical evidence in the 
private treatment records currently in the claims file is 
sufficient.  

The Board has reviewed the claims file and has determined 
that the private medical evidence of record shows current 
heart disability and current PTSD.  These disorders have been 
service connected.  In addition, some VA treatment records 
show macular degeneration and a diagnosis of GERD.  However, 
these records do not contain any opinion whatsoever regarding 
a possible etiology, or a link to service, or to a service-
connected disability.  The remaining medical records do not 
show diagnoses of the veteran's claimed conditions and/or do 
not show any link to service.  As such, without evidence 
obtained from VA examinations and/or additional medical 
evidence including private and/or VA treatment records, the 
remaining claims on appeal would not meet the criteria 
sufficient to grant service connection.  

In this regard, the Board notes that there is no evidence of 
record, other than the appellant's contentions, that his 
remaining claimed disorders on appeal are related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Moreover, the Board notes that the last VA examination of 
record is from 1999.  In order for service connection to be 
warranted for a disability, current evidence of that 
disability must be shown.  In this case, viewing the 
evidentiary record in this entirety, the Board finds no 
medical evidence to show that the veteran is currently 
suffering form a headache disorder, a sinus disorder (other 
than deviated nasal septum), depression; a stomach disorder, 
to include GERD, residuals of a cold injury, including pain, 
cold sensation, peripheral neuropathy, and circulatory 
problems, or a vision disorder.




Under 38 U.S.C.A. § 1110 (West 2002), it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A current examination of the veteran's claimed disabilities 
is necessary to show current disability, a necessary element 
of service connection.  

In addition, service connection requires a nexus, or link, 
between the claimed current disability and service.  VA 
examinations are necessary to obtain VA opinions which would 
show a link between any current disability and service.  

With regard to the claim of entitlement to an initial rating 
in excess of 30 percent for PTSD, and the claim of 
entitlement to an initial compensable rating for the deviated 
septum, the Board points to 38 C.F.R. § 3.655.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

As such, on remand, the veteran must be informed of the 
consequences of his failure to report to VA examinations, and 
particularly, that if he fails to report to an examination in 
conjunction with his claim for an increased initial rating 
for PTSD and deviated septum, that his claim will be denied, 
despite his attorney's assertions regarding the necessity of 
the examination.  

It is VA's duty, and responsibility to the veteran, to 
determine when VA examinations are necessary in order to 
properly and accurately decide the veteran's claims.  The 
purpose of VA examinations is to aid in substantiating a 
veteran's claim, not to hinder it.

It is unfortunate that the case, as to these issues, must be 
remanded again to afford the veteran another opportunity to 
appear for VA examinations.  However, in light of the actions 
of the veteran's private attorney, the Board has no other 
choice than to explain to the veteran the need for further VA 
examination, and to remand the case to afford the veteran VA 
examinations necessary to substantiate his claim.  

Finally, as the issues of service connection and increased 
ratings remain pending, the Board notes that the TDIU issue 
is inextricably intertwined with the remaining issues on 
appeal, and must be deferred pending the outcome of the 
veteran's other claims, and that further development is 
warranted.  See Holland v. Brown, 6 Vet. App. 443 (1994).  
The determination of disability ratings for each service-
connected disability is an integral part of the evaluation of 
a TDIU claim.  Accordingly, the case is REMANDED to the VBA 
AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for headaches, vision 
problems, PTSD, sinus disorder, residuals 
of a cold injury, depression, GERD and 
deviated nasal septum during the course 
of his appeal.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All evidence received 
should be associated with the claims 
file.

4.  The VBA AMC should arrange for VA 
examinations, including, but not limited 
to a psychiatric examination, general 
medical examination, otolaryngological 
examination, gastrointestinal and 
examination, including on a contract 
basis if necessary, for the purpose of 
ascertaining the veteran's current 
disabilities, and if there is a nexus 
between his claimed conditions and 
service.  The VBA should explain, in 
detail, to the veteran the reasons that 
these examinations are necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

It is requested that the appropriate 
examiners determine if the veteran has 
any or all of the claimed current 
disabilities.  In addition, the examiners 
are requested to opine as to the likely 
etiology of the veteran's current 
disabilities to include whether they are 
at least as likely as not secondary to 
the veteran's service-connected deviated 
septum, hearing loss, tinnitus and/or 
PTSD.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the remaining claims on 
appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



